         Case 1:15-cr-00778-PKC Document 174 Filed 12/08/19 Page 1 of 2
                                        Law offices of
                                   JUSTIN LEVINE
                                   408 EAST 92ND STREET
                                         SUITE 7A
                                  NEW YORK, N.Y. 10128
                                       917.804.0873
                                    Fax: (646) 596.7818
                                  e-mail: justlevine@aol.com

Member NY & NJ Bar

                                                    December 8, 2019
       Hon. Kevin P. Castel
       United States District Judge
       500 Pearl Street
       New York, N.Y. 10007

                                               Re: United States v. Geronimo Aybar
                                                    15 CR 00778 (PKC)

       Honorable Sir,

               I must respectfully request an adjournment of the above-referenced defendant’s
sentence, presently scheduled for Friday, December 13, 2019, for approximately forty-five (45)
days. I have sought and received the consent of the government for this request.

                 As Your Honor knows, it is necessary that I review the Pre-Sentence Report with
my client. Because of personal legal problems I’ve recently encountered I have been denied
access to the MDC and to my client. Although I have been informed by the warden that I am
still free to correspond with him by mail, two (2) attempts to mail him a copy of the PSR have
not been delivered. AUSA Solowiejczyk is currently on trial before Judge Wood so I haven’t
been able to speak to him regarding a resolution of this problem. At present my only thought is
that we order the defendant to the courthouse so I can interview him in the marshall’s cellblock.
Regardless, the requested adjournment should provide ample time to resolve this issue.

               Also, both USPO Keisha Sigleton and I have requested the defendant’s medical
records from both MCC and MDC regarding his significant injuries he received during the four
(4) months he was incarcerated and suffered inhumane conditions in El Salvador awaiting
extradition. A HIPA request was sent by me in October but I’ve received no response. Ms.
Singleton her request has also gone unanswered.


       Accordingly, I request that this adjournment be granted..

                                                    Respectfully,


                                                    _______/s/_______
        Case 1:15-cr-00778-PKC Document 174 Filed 12/08/19 Page 2 of 2
                                         JUSTIN LEVINE,ESQ


Mr. Levine shall make an in camera submission detailing the
“personal legal problems” he has encountered, including any
and all charges, proceedings, investigations or inquiries pending
or concluded in the last 24 months. Submission shall be submitted
to Chambers by December 17, 2019. There will be a Curcio hearing
on December 20, 2019 at 2:30 p.m. Joshua L. Dratel of the Court’s
CJA Panel shall appear at the hearing. The government shall also
appear and shall arrange for production of the defendant at the hearing.

Sentencing is adjourned from December 13, 2019 to February 6, 2020
at 2:30 p.m.

SO ORDERED.
Dated: 12/11/2019


cc: Joshua Dratel by email: jdratel@joshuadratel.com
